Citation Nr: 1419452	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for acid reflux disease.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO denied service connection for PTSD in June 2002, and the Veteran did not appeal that decision.  Following an application to reopen, the RO has denied service connection for PTSD, as well as, separately, dysthymic disorder.  The Board has described the underlying issue as whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, including PTSD and dysthymic disorder, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  While PTSD was claimed in April 2011, dysthymic disorder was diagnosed on VA examination in June 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Veteran's December 2013 VA Form 9, he requested a Board videoconference hearing.  In March 2014, he was advised that such hearing was scheduled to occur in April 2013.  He was further advised that if he preferred an in person, he would be scheduled for that instead.  An April 2014 letter from the Board's hearing section indicates that he responded by indicating that he would like an in person hearing instead of a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in person hearing before a traveling member of the Board of Veterans Appeals.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

